The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitzfadem, DE 685 861, which discloses a prosthetic foot (machine translation: paragraphs 0007, 0012) coupled to a pump mechanism comprising a housing 2-4 within which is an upper non-return valve plate or membrane just below element 3 (the lower non-return valve being just under member 2: Figure 3).  Arm member 7 is operatively coupled to the housing (Figure 1) and is arranged to move the pump mechanism toward the expanded configuration (Figure 3) during a gait cycle (machine translation: paragraphs 0004, 0009-0010).  The closure-assist mechanism comprises four resilient bellows formations defined by housing 2-4 (paragraph 0009) and having a natural contracted or semi-contracted state, which closing is enhanced by springs 11 (paragraphs 0006, 0011), the pump mechanism further comprising components 10-11, 8, and 5-6 (Figure 1).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzfadem, DE 685 861.  Adjustable distances between the pump mechanism and the foot would have been obvious in order to accommodate a diversity of users and activities requiring varying levels of ventilation 0004-0005), with further motivation provided by the discussion on lever arm transmission ratios (paragraph 0010).
Claims 1-8, 10-15, 17-18, and 21-23 are allowed.
Applicant’s remarks have been considered.  Applicant does not present any arguments pertaining to non-amended and previously rejected claims 19-20, so no further comment by the examiner is deemed necessary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774